DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/01/2021 have been fully considered. The amendments to claims 26-28 overcame the lack of antecedent basis rejections.
Regarding the double patent rejections, applicant requests that the rejections be held in abeyance until such a time that the claims are found patentable.
Regarding the rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038), applicant argues a different embodiment than that used in the rejection and states, “as seen above, a single suture is used to attach the apex portion, not the flat base to the frame”.

    PNG
    media_image1.png
    343
    416
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    404
    382
    media_image2.png
    Greyscale

 Applicant states, “Because claims 21 and 40 have been amended to include that the leaflet base is coupled to the frame assembly along the leaflet base and because Fish fails to teach this feature, Applicant submits that claims 21 and 40 are novel over Fish”. The examiner disagrees with applicant’s position for the reasoning above.

Restatement of the Election/Restrictions
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Species B - I) leaflets are biological tissue was made without 
The species (A) restriction requirement has been withdrawn herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, “each leaflet including a leaflet free edge configured to abut an adjacent leaflet free edge when the plurality of leaflets transition from an open position to a closed position to stop fluid flow through the prosthetic valve, a first leaflet side coupled to the frame assembly, a second leaflet side coupled to the frame assembly along the leaflet base, and a leaflet base coupled to the frame assembly” is not understood. First it is noted that the disclosure supports the leaflet sides as 141.

    PNG
    media_image3.png
    203
    450
    media_image3.png
    Greyscale
The leaflet base 143 is coupled to the base element 138. The language is ambiguously claiming that both the second leaflet side (141) and the leaflet base (143) is coupled to the leaflet base. Page 7 of applicant’s argument’s support the examiner’s position, “Because claims 21 and 40 have been amended to include that the leaflet base is coupled to the frame assembly along the leaflet base”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,507. Although the claims at issue are not identical, they are not patentably distinct from each other both 
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,660,745. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 18 claiming linear and 40.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,463,478. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 40.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,039,638. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being substantially flat; see claim 1.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,968,443. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 8.

Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,101,469. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), and a leaflet base being flat; see claim 1. It would have been obvious to one having ordinary skill in the art to have claimed a cover which are well known in the art such that frame/valve better resists leaking. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 21-28, 31-35, 39-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038).
Fish et al teaches a prosthetic valve having an inflow end and an outflow end, the prosthetic valve comprising:
a frame assembly having a central longitudinal axis and including a leaflet frame 910 and a cover (cusp sections 771, 761 (one pair shown below)) having a generally tubular shape, the cover being coupled to the leaflet frame such that the cover at least partially covers the leaflet frame;

    PNG
    media_image4.png
    403
    616
    media_image4.png
    Greyscale

The prosthetic valve comprising a plurality of leaflets coupled to the frame assembly. Each leaflet including a leaflet free edge (depicted above 711, 721) configured to abut an adjacent leaflet free edge when the plurality of leaflets transition from an open position to a closed position to stop fluid flow through the prosthetic valve. 
Each leaflet having a first leaflet side (depicted above) coupled to the frame assembly, a second leaflet side (depicted above) coupled to the frame assembly, and a leaflet base coupled to the frame assembly (depicted above), the leaflet base being positioned opposite the leaflet free edge and being coupled to the frame assembly. The leaflet base being flat in a plane transverse to the central longitudinal axis of the frame assembly as depicted below. 

    PNG
    media_image2.png
    404
    382
    media_image2.png
    Greyscale

See all embodiments.
Claim 22, wherein the leaflet frame includes a plurality of commissure posts (see at least figure 8A, 912) and each leaflet base of the plurality of leaflets is located inferior and exterior to a line joining apices of two adjacent commissure posts of the leaflet frame (this is true for Fish et al drawing a line La like that of applicant). 
Claim 23, “leaflets are attached to the frame assembly along a straight line” does not claim that the frame has a straight line. 
Claim 24, see figure 8A showing the leaflet frame has a tubular shape. 
Claims 25-28, applicant’s specification teaches a “film” is a biologically compatible material. The cover and leaflets are a film that is coupled to the inner and outer surface of leaflet frame and which defines at least one of the plurality of leaflets. See at least 772 for outer. 

Claim 32, wherein the leaflet frame further comprises a plurality of commissure posts 912 extending axially from adjacent windows of the plurality of leaflet windows, each commissure post having a length extending toward the leaflet frame outflow end.
Claims 33-34, the second leaflet side of a first leaflet and a first leaflet side of a second leaflet define a triangular shape window. The stent has three interconnected. 
Claim 35, see at least par. 0011, 0018 teaching the prosthetic valve comprises a collapsed configuration and an expanded configuration for transcatheter delivery. 
Claim 39, see at least par. 0013 teaching each of the plurality of leaflets comprises a biological tissue material. 
Claim 40, tubular cover (tubular is interpreted as like a tube, see cusp sections 771, 761), the leaflet frame assembly defining a plurality of leaflet attachment lines extending in a plane that is transverse to the valve axis;
and a plurality of leaflets each having a first side (depicted above), a second side (depicted above) opposite the first side, a leaflet free edge (depicted above) and a leaflet base (depicted above) opposite to the leaflet free edge that is substantially flat along the leaflet base and which is coupled to one of the plurality of leaflet attachment lines defined by the leaflet frame assembly along the leaflet base.

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer (2004/0039436).

    PNG
    media_image5.png
    368
    432
    media_image5.png
    Greyscale

	


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774